EXHIBIT 10.5
 
 
 
 

 






NU SKIN ENTERPRISES, INC.
DEFERRED COMPENSATION PLAN
First Effective as of December 14, 2005
Amended and Restated as of December 19, 2008 but Effective January 1, 2009
Amended and Restated as of January 1, 2015
 
 
 
 
 
 
 
 
 
 



--------------------------------------------------------------------------------

 
NU SKIN ENTERPRISES, INC.
DEFERRED COMPENSATION PLAN


TABLE OF CONTENTS
ARTICLE 1.
DEFINITIONS
1
     
ARTICLE 2.
ELIGIBILITY
6
       
2.1.  General
   
2.2 .  Participation
   
2.3.  Timing of Participation
   
2.4.  Discontinuance of Participation
       
ARTICLE 3.
DEFERRAL ELECTIONS
7
       
3.1.  Elections to Defer Compensation
   
3.1.1.  Deferral of Base Salary
   
3.1.2.  Deferral of Bonuses
   
3.1.3.  Limitations of Deferrals
   
3.1.4.  Duration of Compensation Deferral Election
   
3.1.5.  Elections Other Than Initial Election
   
3.2.  Company Contribution
   
3.3.  Investment Elections
       
ARTICLE 4.
DEFERRAL ACCOUNTS
9
       
4.1.  Deferral Accounts
   
4.2.  Company Contribution Account
   
4.3.  Schedule a Accounts for Pre Existing Deferred Compensation
   
4.4.  Accounting
   
4.5.  Preservation of Accounts
       
ARTICLE 5.
VESTING
11
       
5.1.  Vesting in Deferral Account
   
5.2.  Vesting in Company Contribution Account
   
5.3.  Competing Business
 

 
-i-

--------------------------------------------------------------------------------

 
 
ARTICLE 6.
DISTRIBUTION OF BENEFITS
13
       
6.1.  Separation From Service
   
6.2.  Disability Retirement
   
6.3.  Death
   
6.4.  Change of Control
   
6.5.  Time and Method of Distribution of Benefits
   
6.6.  Designation of Beneficiary
   
6.7.  Payments of Disabled
   
6.8.  Underpayment or Overpayment of Benefits
   
6.9.  Inability to Locate Participant
       
ARTICLE 7.
WITHDRAWALS
17
       
7.1.  Scheduled Withdrawals
   
7.2.  Hardship
   
7.3.  Acceleration of Benefits
   
7.4.  Crediting of Withdrawals
       
ARTICLE 8.
ADMINISTRATION OF THE PLAN
19
       
8.1.  Adoption of Trust
   
8.2.  Powers of the Plan Administrator
   
8.3.  Creation of Committee
   
8.4.  Chairman and Secretary
   
8.5  Appointment of Agents
   
8.6.  Majority Vote and Execution of Instruments
   
8.7.  Allocation of Responsibilities
   
8.8.  Conflict of Interest
   
8.9.  Indemnity
       
ARTICLE 9.
ADOPTION OF PLAN BY AFFILIATES
22
     
ARTICLE 10.
CLAIM REVIEW PROCEDURE
23
       
10.1.  Initial Claim
   
10.2.  Appeal of Adverse Benefit Determination
   
10.3.  Right to Examine Plan Documents and to Submit Materials
   
10.4.  Relevance
   
10.5.  Decisions Final; Procedures Mandatory
   
10.6.  Time for Filing Legal or Equitable Action
       
ARTICLE 11.
LIMITATION OF RIGHTS, CONSTRUCTION
26
       
11.1.  Limitation of Rights
   
11.2.  Construction
 

-ii-
 

--------------------------------------------------------------------------------

 
 
ARTICLE 12.
LIMITATION ON ASSIGNMENT; PAYMENTS TO LEGALLY INCOMPETENT DISTRIBUTEE
27
       
12.1.  Anti-Alienation Clause
   
12.2.  Permitted Arrangements
   
12.3.  Payment to Minor or Incompetent
       
ARTICLE 13.
AMENDMENT, MERGER, AND TERMINATION
28
       
13.1.  Amendment
   
13.2.  Merger or Consolidation of Company
   
13.3.  Termination of Plan or Discontinuance of Contributions
   
13.4.  Limitation of Company's Liability
       
ARTICLE 14.
GENERAL PROVISIONS
29
       
14.1.  Status of Participants
   
14.2.  Uniform Administration
   
14.3.  Heirs and Successors
   
14.4.  409A
 

 
 
 
 
 
 
 
 
-iii-






--------------------------------------------------------------------------------

NU SKIN ENTERPRISES, INC.
DEFERRED COMPENSATION PLAN
PREAMBLE
Nu Skin Enterprises, Inc., (the "Company") has previously established the
Nu Skin Enterprises, Inc. Deferred Compensation Plan (the "Plan").  The purpose
of the Plan is to provide a select group of management, highly compensated
employees, or Directors of the Company (and certain affiliates) with the
opportunity to defer a portion of their compensation.  The Plan is intended to
constitute an unfunded "top hat" plan described in Section 201(2), 301(a)(3),
and 401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended
("ERISA").  As a "top hat" plan, the Plan is not subject to ERISA's eligibility,
vesting, funding, or fiduciary responsibility requirements.  The Plan has made a
notice filing with the United States Department of Labor (the "DOL") and is
required to provide information to the DOL on request.
The Plan has been, and shall continue to be, administered in good faith
compliance with Section 409A and interim guidance issued thereunder from
December 15, 2005 until January 1, 2008.  This Plan was first amended and
restated effective as of January 1, 2008 to comply with final regulations issued
under Section 409A of the Code and later on January 1, 2009, to change the
vesting schedule and payment terms applicable to Participants who are employed
with the Company on or after January 1, 2009
The Plan is hereby amended and restated effective January 1, 2015, to clarify
that scheduled withdrawals are only allowed for Participant Contributions, to
clarify that death benefits under the Plan only apply to Participants and not
former Participants, and to make other minor changes to reflect the final
regulations under Section 409A.
ARTICLE 1
DEFINITIONS
The following words and phrases used in the Plan with the initial letter
capitalized shall have the meanings set forth in this Article, unless a clearly
different meaning is required by the context in which the word or phrase is
used:
 
1.1. "Account" means all of such accounts as are established under this Plan
from time to time.
 

 
1.2. "Affiliate" means (a) a corporation that is a member of the same control
group of corporations (within the meaning of Section 414(b) of the Code) as is
the Company, (b) any other trade or business (whether or not incorporated)
controlling, controlled by, or under common control (within the meaning of
Section 414(c) of the Code) with the Company, and (c) any other corporation,
partnership, or other organization that is a member of an affiliated service
group (within the meaning of Section 414(m) of the Code) with the Company or
which is otherwise required to be aggregated with the Company under
Section 414(o) of the Code.

 
 

 

 



 

 
 

--------------------------------------------------------------------------------

 
 
 

 

 
1.3. "Base Salary" means a Participant's annual base salary, excluding bonuses,
commissions, incentive and all other remuneration for services rendered to the
Company and prior to reduction for any salary deferrals, including but not
limited to, deferrals under plans established pursuant to Section 125 of the
Code or qualified pursuant to Section 401(k) of the Code.
 

 
1.4."Beneficiary" means the person or entity that a Participant, in his most
recent written designation filed with the Plan Administrator has designated to
receive his benefit under the Plan in the event of his death.  Changes in
designations of Beneficiaries may be made upon written notice to the Plan
Administrator in any form as the Plan Administrator may prescribe.
 

 
1.5. "Board of Directors" or "Board" means the Board of Directors of the
Company.
 

 
1.6. "Bonus" means the additional cash compensation paid to a Participant by the
Company or an Affiliate pursuant to any incentive or bonus plan, program, or
practice of the Company or an Affiliate.
 

 
1.7. "Cause"" Termination of employment or service for "Cause" shall mean the
termination of a Participant's employment with or service to the Company (for
purposes of this Section 1.7, "Company" shall refer to the Company and any
affiliates or subsidiaries of the Company) because of:

 
(a) a material breach by the Participant of any of the Participant's obligations
under the Company's Key Employee Covenants or any Employment Agreement, which
breach is (i) not cured within any applicable cure period set forth in the Key
Employee Covenants or employment agreement, and (ii) materially injurious to the
Company;


(b) any willful violation by the Participant of any material law or regulation
applicable to the business of the Company, which is materially injurious to the
Company, or the Participant's conviction of, or a plea of nolo contendre to, a
felony or any willful perpetration of common law fraud; or


 (c) any other willful misconduct by the Participant that is materially
injurious to the financial condition or business reputation of, or is otherwise
materially injurious to, the Company or any of its subsidiaries or affiliates.
 
 
1.8. "Change of Control" means a "change in the ownership of the Employer," a 
"change in effective control of the Employer," and/or a "change in the ownership
of a substantial portion of the Employer's assets" as defined under Treasury
Regulation § 1.409A‑3(i)(5).
 

 
1.9. "Code" means the Internal Revenue Code of 1986, as amended.
 

 
1.10. "Company" means NU SKIN ENTERPRISES, INC. and any successor corporations.

 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
1.11. "Company Contribution" means contributions by the Company pursuant to
Section 3.2 of this Plan.
 

 
1.12. "Company Contribution Account" means the bookkeeping account maintained by
or for the Company for each Participant that is credited with an amount equal to
the Company Contributions Amount, if any, and earnings and losses credited on
such amounts pursuant to Section 4.2.
 

 
1.13.    "Compensation" means Base Salary or Director Fees payable in such Plan
Year, and Bonuses earned in such Plan Year (whether payable during such Year or
the following Year), that the Participant is entitled to receive for services
rendered to the Company.
 

 
1.14. "Compensation Committee" means the compensation committee appointed by the
Board of Directors, which includes select members of the Board of Directors.
 

 
1.15. "Deferral Account" means the bookkeeping account maintained by or for the
Plan Administrator for each Participant, which account is credited with amounts
equal to the portion of the Participant's Compensation that he or she elects to
defer, and the earnings and losses pursuant to Section 4.1.
 

 
1.16.  "Deferral Contributions" means contributions by a Participant pursuant to
Section 3.1 of this Plan.
 

 
1.17. "Director" means a non‑employee director of the Company.
 

 
1.18. "Director Fees" means all Board and committee meeting fees payable to a
Director, and any annual retainer payable for a Plan Year beginning after the
Effective Date, determined in each case before reduction for amounts deferred
under the Plan.  Director Fees do not include expense reimbursements, incentive
stock awards or any form of noncash compensation or benefits.
 

 
1.19. "Disability" means any illness or other physical or mental condition of a
Participant that renders the Participant unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months and in which Participant is receiving income replacement benefits for a
period of not less than 3 months under and accident and health plan covering
employees.  The Plan Administrator may require such medical or other evidence as
it deems necessary to judge the nature and permanency of the Participant's
condition.
 

 
1.20.  "Distributable Amount" means the vested balance in Participant's Deferral
Account.

 
 
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
1.21. "Effective Date" means the effective date of this restatement, which shall
be January 1, 2015.  The original effective date of the Plan was December 14,
2005.
 

 
1.22. "Employee" means (1) each person receiving remuneration, or who is
entitled to remuneration, for services rendered to the Company or an Affiliate
as a common‑law employee, or (2) a Director of the Company or an Affiliate.
 

 
1.23. "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended.
 

 
1.24. "Fund" means one or more of the investment funds selected by the Plan
Administrator pursuant to Section 3.3.
 

 
1.25. "Interest Rate" means, for each Fund, an amount equal to the net gain or
loss on the assets of such Fund during each month, as determined by the Plan
Administrator.
 

 
1.26. "Participant" means an Employee who has been selected to participate under
Section 2.1, who has elected to participate under Section 2.2, and whose
participation has not been terminated.  If indicated by the context, the term
Participant also includes former Participants whose active participation in the
Plan has terminated but who have not received all amounts to which they are
entitled under the Plan.
 

 
1.27. "Participation Agreement" means the agreement entered into by the Company
and a Participant as set forth in Section 2.2.
 

 
1.28. "Plan" means the Nu Skin Enterprises, Inc. Deferred Compensation Plan, as
amended from time to time.
 

 
1.29. "Plan Administrator" means the Compensation Committee or its designated
agents (to the extent such authority has been designated by the Compensation
Committee).
 

 
1.30. "Plan Year" shall mean the calendar year.
 

 
1.31. "Reasonable Time" shall mean any date within the same calendar year as the
applicable distribution event (e.g., Separation from Service) or, if later, by
the 15th day of the third calendar month following the occurrence of such
distribution event.
 

 
1.32. "Scheduled Withdrawal" means the distribution date elected by the
Participant for an in‑service withdrawal from such Accounts deferred in a given
Plan Year, and earnings and losses attributable thereto, as set forth on the
election form for such Plan Year.

 
1.33. "Separation from Service" means a severance of a participant's employment
relationship with the Company and all Affiliates for any reason other than the
participant's death.  Whether a Separation from Service has occurred is
determined under Section 409A of the Code and Treasury Regulation 1.409A‑1(h)
(i.e., whether the facts and circumstances indicate that the Employer and the
employee reasonably anticipated that no further services would be performed
after a certain date or that the level of bona fide services the employee would
perform after such date (whether as an employee or independent contractor) would
permanently decrease to no more than 20% of the average level of bona fide
services performed (whether as an employee or an independent contractor) over
the immediately preceding 36 month period (or the full period of services to the
employer if the employee has been providing services to the employer less than
36 months)).  Separation from Service shall not be deemed to occur while the
employee is on military leave, sick leave or other bona fide leave of absence if
the period does not exceed six (6) months or, if longer, so long as the employee
retains a right to reemployment with the Company or an affiliate under an
applicable statute or by contract.  For this purpose, a leave is bona fide only
if, and so long as, there is a reasonable expectation that the employee will
return to perform services for the Company or an affiliate.  Notwithstanding the
foregoing, a 29 month period of absence will be substituted for such 6 month
period if the leave is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of no less than 6 months and that causes the employee to
be unable to perform the duties of his or her position of employment.

 
4

--------------------------------------------------------------------------------

 
 
1.34. "Trust Agreement" means any trust agreement established pursuant to
Section 8.1 between the Company and the Trustee or any trust agreement hereafter
established.
 

 
1.35. "Trustee" means the Trustee under the Trust Agreement.
 

 
1.36. "Trust Fund" means all assets of whatsoever kind or nature held from time
to time by the Trustee pursuant to the Trust Agreement and forming a part of
this Plan, without distinction as to income and principal and without regard to
source, i.e., Participant contributions, earnings, or forfeitures.

 
 
 
5

--------------------------------------------------------------------------------

 
 
 
ARTICLE 2
ELIGIBILITY
 
2.1.General.  For purposes of Title I of ERISA, the Plan is intended to be an
unfunded plan of deferred compensation covering a select group of management,
highly compensated employees, and Directors.  As a result, participation in the
Plan shall be limited to Employees who are properly included in one or all of
these categories.  The Plan Administrator shall designate the individuals who
are eligible to participate in the Plan.  The Plan Administrator, in the
exercise of its discretion, may exclude an Employee who otherwise meets the
requirements of this Section 2.1 from participation in the Plan if it concludes
that excluding the Employee is necessary to satisfy these requirements.  The
Plan Administrator also may exclude an Employee who otherwise meets the
requirements of this Section 2.1 for any other reason, or for no reason, as the
Plan Administrator deems appropriate.
 

 
2.2. Participation.  Each Employee who is designated as eligible to participate
in the Plan by the Plan Administrator may become a Participant by completing and
signing an enrollment form provided by the Plan Administrator and delivering the
form to the Plan Administrator. The Employee must designate on the form the
amount of his Deferral Contributions and must authorize the Company or an
Affiliate to reduce his Compensation in an amount equal to his Deferral
Contributions.
 

 
2.3.Timing of Participation.  After an Employee has been selected by the Plan
Administrator to participate in the Plan for the first time (and does not
participate in or has not previously participated in another voluntary deferral
plan of the Company or an Affiliate), the Employee has 30 days to notify the
Plan Administrator whether he will participate in the Plan.  If the Employee
timely notifies the Plan Administrator of his intent to participate in the Plan,
the Employee's participation will commence on the first payroll period following
or coinciding with the first day of the calendar month after the Plan
Administrator is so notified.  If the Employee does not timely notify the Plan
Administrator of his intent to participate in the Plan, the Employee's
participation may commence on the first payroll period following or coinciding
with the first day of any later Plan Year by notifying the Plan Administrator
prior to the first day of such Plan Year and provided further that the Plan
Administrator determines that the Employee remains eligible to participate in
the Plan under Section 2.1.
 

 
2.4.Discontinuance of Participation.  Once an Employee is designated as a
Participant, he will continue as such for all future Plan Years unless the Plan
Administrator specifically discontinues his participation.  The Plan
Administrator may discontinue an individual's participation in the Plan at any
time for any or no reason.  If an individual's participation is discontinued,
the individual will no longer be eligible to make future deferral elections or
receive Company Contributions.  The Employee will not be entitled to receive a
distribution, however, until the occurrence of one of the events listed in
Article VI, or as permitted in Article VII.

 
 
 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

ARTICLE 3
DEFERRAL ELECTIONS
3.1.
 Elections to Defer Compensation.
 

3.1.1.            Deferral of Base Salary.  For any Plan Year, a Participant may
elect to defer a portion of the Base Salary otherwise payable to him.  Any such
deferrals shall be in whole percentages or a specific dollar amount of the
Participant's Base Salary, as specified in the Participant's Participation
Agreement.
 
3.1.2.            Deferral of Bonuses.  A Participant may also elect to defer a
portion of any Bonus which might be payable to him by the Company.  Any such
deferrals shall be in whole percentages or a specific dollar amount of the
Participant's Bonus, as specified in the Participant's Participation Agreement.
 
3.1.3.            Limitations on Deferrals.  A Participant may elect to defer up
to 80% of Participant's Base Salary and 100% of Participant's Bonus for each
Plan Year, provided that the total amount deferred by a Participant shall be
limited in any calendar year, if necessary, to satisfy any employment tax,
income tax and employee benefit plan withholding requirements as determined in
the sole and absolute discretion of the Plan Administrator.  There is no minimum
deferral amount.  The Plan Administrator reserves the right to change such
limits from time to time.
 
3.1.4.            Duration of Compensation Deferral Election.  An Employee's
initial election to defer Compensation must be made within the time frame
established by the Plan Administrator, which shall be prior to the taxable year
in which the election relates and is to be effective with respect to
Compensation earned for services performed after such deferral election is
processed.  Such election shall specify the time and method of distribution of
the annual deferral amount in accordance with Articles VI and VII.  A
Participant may increase, decrease or terminate a deferral election with respect
to Compensation for any subsequent Plan Year by filing a new election within the
time frame established by the Plan Administrator but in no event later than
December 31 in the year prior to the beginning of the next Plan Year, which
election shall be effective on the first day of the next following Plan Year. 
In the absence of a Participant making a new election, the last election on file
will apply to deferrals for the new Plan year.  In the case of an employee who
first becomes eligible to participate in the Plan after January 1, 2006 (and
does not participate in or has not previously participated in another voluntary
deferral plan of the Company or an Affiliate), such Employee shall have 30 days
from the date he becomes eligible to make an election with respect to
Compensation earned for services performed subsequent to the election.  Such
election shall be for the remainder of the Plan Year (and future Plan Years,
unless subsequently changed prior to the commencement of a given Plan year) in
the event the Plan Year has commenced.  Such election shall specify the time and
method of distribution of the annual deferral amount in accordance with
Articles VI and VII.
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
3.1.5.            Elections Other Than Initial Election.  Any Employee or
Director who has terminated a prior Compensation deferral election may elect to
again defer Compensation by completing and signing an enrollment form provided
by the Plan Administrator and delivering the form to the Plan Administrator
within the time frame established by the Plan Administrator but in no event
later than December 31 of the year prior to the beginning of the Plan Year to
which such deferral election relates.  An election to defer Compensation must be
filed in a timely manner in accordance with Section 3.1(d).  Such election shall
apply to Compensation for services performed in the Plan Year to which such
deferral election relates.  Such election shall specify the time and method of
distribution of the annual deferral amount in accordance with Articles VI and
VII.
 
3.2.
 Company Contribution.  On or before the end of each fiscal year of the Company,
the Compensation Committee shall determine, in its sole discretion, an amount,
if any, to be credited to each Participant's Account.
 

3.3.
 Investment Elections.
 

(a)
At the time of making the deferral elections described in Section 3.1,
Participant shall designate, on a form provided by the Plan Administrator, the
types of investment funds in which Participant's Account will be deemed to be
invested for purposes of determining the amount of earnings and losses to be
credited to that Account.  In making the designation pursuant to this
Section 3.3, Participant may specify that all or any percentage of his Account
is to be deemed invested, in whole percentage increments, in one or more of the
types of investment funds deemed to be provided under the Plan, as communicated
from time to time by the Plan Administrator.  A Participant may change the
designation made under this Section 3.3 by filing an election, on a form
provided by the Plan Administrator, on a daily basis (limited to 4 per month). 
If a Participant fails to elect a type of fund under this Section 3.3, he or she
shall be deemed to have elected the money market type of investment fund.
 

(b)
Although a Participant may designate the type of investments, the Plan
Administrator shall not be bound by such designation.  The Plan Administrator
may select from time to time, in its sole and absolute discretion, commercially
available investments of each of the types communicated by the Plan
Administrator to the Participant pursuant to Section 3.3(a) above to be the
Funds.  The Interest Rate of each such commercially available investment fund
shall be used to determine the amount of earnings or losses to be credited to
Participant's Account under Article IV.

 
 
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
 
ARTICLE 4
DEFERRAL ACCOUNTS
 
4.1.  Deferral Accounts.  The Plan Administrator shall establish and maintain a
Deferral Account for each Participant under the Plan.  Each Participant's
Deferral Account shall be further divided into separate subaccounts ("investment
fund subaccounts"), each of which corresponds to an investment fund elected by
the Participant pursuant to Section 3.3(a).  A Participant's Deferral Account
shall be credited as follows:
 

(a)
Within a reasonable time after amounts are withheld and deferred from a
Participant's Compensation, the Plan Administrator shall credit the investment
fund subaccounts of the Participant's Deferral Account with an amount equal to
Compensation deferred by the Participant in accordance with the Participant's
election under Section 3.3(a); that is, the portion of the Participant's
deferred Compensation that the Participant has elected to be deemed to be
invested in a certain type of investment fund shall be credited to the
investment fund subaccount corresponding to that investment fund;
 

(b)
Each business day, each investment fund subaccount of a Participant's Deferral
Account shall be credited with earnings or losses in an amount equal to that
determined by multiplying the balance credited to such investment fund
subaccount as of the prior day plus contributions credited that day to the
investment fund subaccount by the Interest Rate for the corresponding fund
selected by the Company pursuant to Section 3.3(b).
 

(c)
In the event that a Participant elects for a given Plan Year's deferral of
Compensation to have a Scheduled Withdrawal, all amounts attributed to the
deferral of Compensation for such Plan Year shall be accounted for in a manner
which allows separate accounting for the deferral of Compensation and investment
gains and losses associated with such Plan Year's deferral of Compensation.
 

 
4.2.  Company Contribution Account.  The Plan Administrator shall establish and
maintain a Company Contribution Account for each Participant under the Plan. 
Each Participant's Company Contribution Account shall be further divided into
separate investment fund subaccounts corresponding to the investment fund
elected by the Participant pursuant to Section 3.3(a).  A Participant's Company
Contribution Account shall be credited as follows:
 

(a)
On the third business day after a Company Contribution, the Plan Administrator
shall credit the investment fund subaccounts of the Participant's Company
Contribution Account with an amount equal to the Company Contribution, if any,
applicable to that Participant, that is, the proportion of the Company
Contribution, if any, which the Participant elected to be deemed to be invested
in a certain type of investment fund shall be credited to the corresponding
investment fund subaccount; and

 
 
 
 
 
 
 
 
 
 
 

 
9

--------------------------------------------------------------------------------

 
(b)
Each business day, each investment fund subaccount of a Participant's Company
Contribution Account shall be credited with earnings or losses in an amount
equal to that determined by multiplying the balance credited to such investment
fund subaccount as of the prior day plus contributions credited that day to the
investment fund subaccount by the Interest Rate for the corresponding Fund
selected by the Company pursuant to Section 3.3(b).
 

 
4.3.  Schedule a Accounts for Pre‑Existing Deferred Compensation Obligations. 
Prior to the Effective Date of the Plan, the Company and/or certain of its
Affiliates had entered into non‑qualified deferred compensation arrangements
with certain Participants employed by the Company and/or its Affiliates.  The
terms of such arrangements are set forth in individual "plans" or agreements
signed by the Company and/or an Affiliate and the employee.  The deferred
compensation arrangements identified on Schedule A attached hereto ("Schedule A
Arrangements") are incorporated herein by reference.  It is intended that the
Schedule A Arrangements will comply with Code Section 409A .  Effective
January 1, 2005, the rights and obligations of the parties to those arrangements
will be governed by the terms of this Plan, and will not be governed by the
terms of the Schedule A Arrangements, except as otherwise provided hereafter. 
The Plan Administrator will establish and maintain under this Plan a "Schedule A
Account" for each Participant who is party to a Schedule A Arrangement
("Schedule A Participant') and will credit to such Schedule A Account for each
Schedule A Participant the value as of January 1, 2006 of the respective
Schedule A Participant's Compensation Account(s) as established under the
applicable Schedule A Arrangement.  For greater clarity, generally the
Compensation Accounts under the Schedule A Arrangements are divided into two
sub‑accounts (Employee Compensation Sub‑Account and  Company Compensation
Sub‑Account), and this distinction will be maintained under the Schedule A
Accounts.  The Company Compensation Sub‑Account will continue to vest in
accordance with the terms of the applicable Schedule A Arrangement.  In
addition, the Plan Administrator may further divide the sub‑accounts under the
Schedule A Accounts into separate investment fund sub‑accounts corresponding to
the investment fund elected by the Participant pursuant to Section 3.3(a). 
Schedule A Participants will elect, prior to December 31, 2006, the form of
distribution for their Schedule A Accounts and such elections will comply with
IRC Section 409A and applicable guidance thereunder.  If a Schedule A
Participant has not designated a form or payment for his or her Schedule A
Account on or before December 31, 2006, the form of payment designated in the
applicable Schedule A Arrangement will be the default form of payment for such
Schedule A Account(s).  After December 31, 2006, any change in the form of
payment as to a Schedule A Account must be in accordance with the requirements 
of Section 6.5(f) of this Plan respecting election changes for forms of
payment.  The timing of distributions of Schedule A Accounts will be governed by
the terms of this Plan.

 
 
 
10

--------------------------------------------------------------------------------

 
 
 4.4.  Accounting.  At the end of each quarter, the Company shall notify each
Participant as to the amount, if any, of Participant's Deferral Account and
Company Contribution Account.  The accounting shall specify the vested portion
of amounts held pursuant to the Plan.
 

 
4.5.  Preservation of Accounts.  A Participant shall not be deemed to have had a
Separation from Service for purposes of preservation of all Deferral Accounts
and Company Contribution Accounts in the event of a bona fide approved leave of
absence from the Company for a prolonged period of time for:
 

(a)
Service as a full‑time missionary for any legally recognized ecclesiastical
organization, or
 

(b)
United States Military duty.
 

Notwithstanding the foregoing, a Separation from Service shall be deemed to
occur six months after commencement of the leave in the absence of a contractual
or statutory right to re‑employment.


ARTICLE 5
VESTING
 
5.1.  Vesting in Deferral Account.  Subject to Section 5.3, Participant shall be
100% vested in his Deferral Account at all times.
 

 
5.2.  Vesting in Company Contribution Account.  Subject to Section 5.3, each
Participant shall become vested in his Company Contribution Account in
accordance with the following schedule:

 
When the Participant Has Completed the Following Years of Employment
   
The Vested Portion of Participant's Company Contribution Account Will Be:
       
Less than 10 years
   
0%
10 years but less than 11 years
   
50%
11 years but less than 12 years
   
55%
12 years but less than 13 years
   
60%
13 years but less than 14 years
   
65%
14 years but less than 15 years
   
70%
15 years but less than 16 years
   
75%
16 years but less than 17 years
   
80%
17 years but less than 18 years
   
85%
18 years but less than 19 years
   
90%
19 years but less than 20 years
   
95%
20 years or more
   
100%

 
 
 
11

--------------------------------------------------------------------------------

 
 
    Notwithstanding any of the foregoing provisions for progressive vesting of
Company Contribution Accounts, the entire Company Contribution Account of each
Participant shall become fully vested upon the earliest occurrence of any of
    the following events while in the employment of the Company:
(a)
Participant attains 60 years of age;
 

(b)
Participant's death or Disability as defined in the Plan.
 

(c)
The Plan Administrator may, in its discretion, accelerate vesting of a
Participant in his Company Contribution Account.
 

 
 5.3.  Forfeiture.  Notwithstanding Sections 5.1 and 5.2 above, Participant
shall forfeit all amounts in the Company Contribution Account (and none of such
amounts shall be distributed pursuant to Section 6 below) if the Administrator
elects to terminate Participant's rights to those amounts upon the occurrence of
the following events:
 

(a) the Participant's employment or service is terminated for Cause; or
(b) at any time (i) during employment with the Company or (ii) within one year
following Separation from Service unless the Participant has been employed for
twenty years or has attained the age of sixty prior to his or her Separation
from Service, the Participant, directly or indirectly, enters into the
employment of, owns any interest in, or engages or participates in (individually
or as an officer, director, shareholder, consultant, partner, member, joint
venturer, agent, equity owner, distributor or in any other capacity whatsoever)
any   company, corporation or business in the direct selling or multi-level
marketing industry (including any subsidiary or affiliate thereof) that operates
in any territory where the Company or any of its affiliates or subsidiaries
engages in business.
 
 
 
12

--------------------------------------------------------------------------------

 
 
ARTICLE 6
DISTRIBUTION OF BENEFITS
 
6.1.  Separation From Service.  A Participant who incurs a Separation from
Service with the Company and all Affiliates for any reason other than death or
Disability is entitled to distribution of amounts vested and credited to his
Account at the time and in the manner provided in Section 6.5.
 

 
6.2.  Disability Retirement.  A Participant who separates from service with the
Company or an Affiliate due to Disability and who has satisfied all of the
covenants, conditions and promises contained in this Plan (to the extent
applicable) is entitled to a distribution of amounts vested and credited to his
Account as provided in Section 6.5.  Subject to Section 6.5, the payments may
commence as of his date of Separation from Service due to Disability.
 

 
6.3.  Death.
 

(a)
Benefit.  If a Participant dies before the day on which his benefit payments
commence, the Participant's Beneficiary is entitled, at the time and in the
manner provided in Section 6.5, the following:
 

(1)
the amount of Participant's Deferral Account, including any earnings thereon;
and
 

(2)
for Participants that have been credited with Company Contributions pursuant to
Section 3.2, the greater of (i) the vested portion of Participant's Company
Contribution Account, including any earnings thereon, as of the date of
Participant's death; or (ii) an amount equal to five times the average of
Participant's Base Salary for the three most recent years.
 

(b)
Death After Commencement of Benefits.  If a former Participant dies after the
day on which his benefit payments commence, but prior to the complete
distribution of all amounts to which such Participant is entitled, the
Participant's Beneficiary is entitled to receive any remaining amounts to which
Participant would have been entitled had the Participant survived at the time
and in the manner provided in Section 6.5.  The Plan Administrator may require
and rely upon such proofs of death and the right of any Beneficiary to receive
benefits under this Section 6.3 as the Plan Administrator may reasonably
determine, and its determination of death and the right of such Beneficiary to
receive payment is binding and conclusive upon all persons.

 
 
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
6.4.
Change of Control.  In the event of a Change of Control, the Plan Administrator
may, in its discretion, accelerate vesting of a Participant in his Company
Contribution Account.
 

6.5.
Time and Method of Distribution of Benefits.  Payment shall commence within a
Reasonable Time following the earliest to occur of the following events in (a),
(b) or (c) below:
 

(a)
Termination.
 

(1)
Distribution of Deferral Account. Payment of amounts vested and credited in a
Deferral Account to a Participant who is entitled to benefits under Section 6.1
will commence within a Reasonable Time following the Participant's Separation
from Service (except that, in the event that the Participant is a "Specified
Employee," as defined under Treasury Regulation § 1.409A‑1(i), payment to the
Participant will begin no earlier than six months following Participant's
Separation from Service (or upon the Participant's death, if earlier)).
 

(2)
Distribution of Company Contribution Account. Payment of amounts vested and
credited in a Company Contribution Account to a Participant who is entitled to
benefits under Section 6.1 (subject to any forfeiture under Section 5.3) will
commence within a Reasonable Time following the one-year anniversary of the
Participant's Separation from Service.  Notwithstanding the foregoing, if the
Participant's Separation from Service occurs at or after the Participant's
attainment of age 60 or after the Participant has completed twenty years of
employment, then payment will commence within a Reasonable Time following the
Participant's Separation from Service (except that, in the event that the
Participant is a "Specified Employee," as defined under Treasury Regulation
§ 1.409A‑1(i), payment to the Participant will begin no earlier than six months
following Participant's Separation from Service (or upon the Participant's
death, if earlier)).
 

(b)
Disability.  Payment to a Participant who is entitled to benefits under
Section 6.2 will commence within a Reasonable Time after the Participant's
Separation from Service due to a Disability.  In the event that Participant is a
"Specified Employee," as defined under Treasury Regulation § 1.409A‑1(i),
payment to Participant will begin no earlier than six months following
Participant's Separation from Service (or upon the Participant's death, if
earlier).

 
 
 
 
 
14

--------------------------------------------------------------------------------

 
 
(c)
Death.  Payment to the Beneficiary of a Participant who is entitled to benefits
under Section 6.3 will commence within a Reasonable Time after the Participant's
death.
 

(d)
Death After Commencement of Payments.  If a Participant dies after the day on
which his benefit payments commence but before the complete distribution to such
Participant of the benefits payable to him under the Plan, any remaining
benefits will continue to be distributed to the Participant's Beneficiary in the
same manner as elected by the Participant under Section 6.5(e).  Payments to the
Beneficiaries entitled to payments pursuant to Section 6.3 will be made within a
Reasonable Time following the death of Participant.
 

(e)
Form of Payment.  Any distribution paid from the Plan to a Participant or
Beneficiary from a Participant's Account will be paid in cash.  Except as
otherwise provided in Section 6.4, such distribution will be paid in either a
lump sum payment or in monthly, quarterly, or annual installments over a period
not to exceed 15 years; provided that if the value of the Participant's Account
at the time of distribution is less than $50,000, such distribution shall be
paid in the form of a lump sum distribution.  With respect to each annual
deferral amount (including both Participant deferrals and Company contribution
amounts for such Plan Year), a Participant must elect which form of payment to
receive in his initial or annual deferral election form, which election may be
changed by the Participant at any time so long as (i) the election does not take
effect until at least 12 months after the date in which the election is made,
(ii) the first payment for which the election is made will be deferred for a
period of 5 years from the date such payment would otherwise have been made, and
(iii) the change is received by the Plan Administrator at least 12 months prior
to the Participant's first scheduled payment date.  In the absence of a
Participant making a distribution election, the default form of payment shall be
lump sum.  Participant's Account shall continue to be credited with earnings
pursuant to Sections 4.1 and 4.2 of the Plan until all amounts credited to his
Account under the Plan have been distributed.
 

 
6.6. Designation of Beneficiary.  Each Participant has the right to designate,
on forms supplied by and delivered to the Plan Administrator, a Beneficiary or
Beneficiaries to receive his benefits in the event of his death.  For each
Participant who is married, his Beneficiary will be deemed to be his spouse,
unless the Participant's spouse consents to the Participant's Beneficiary
designation to the contrary.  Such consent must be in writing, must acknowledge
the effect of the Beneficiary designation and the spouse's consent thereto. 
Subject to the foregoing, each Participant may change his Beneficiary
designation from time to time in the manner described above and the change will
be effective upon receipt by the Plan Administrator, whether or not the
Participant is living at the time the notice is received.  There is no liability
on the part of the Plan Administrator with respect to any payment authorized by
the Plan Administrator in accordance with the most recent valid Beneficiary
designation of the Participant in the Plan Administrator's possession before
receipt of a more recent and valid Beneficiary designation.  If no designated
Beneficiary is living when benefits become payable, or if there is no designated
Beneficiary, the Beneficiary will be Participant's spouse; or if no spouse is
then living, such Participant's issue, including any legally adopted child or
children, in equal shares by right of representation; or if no such designated
Beneficiary and no such spouse or issue, including any legally adopted child or
children, is living upon the death of a Participant, or if all such persons die
prior to the full distribution of such Participant's benefits, then the
Beneficiary shall be the estate of the Participant.

 
 

 
 

 

 
 
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
6.7.  Payments to Disabled.  If a person entitled to any payment  is under a
legal disability, or in the sole judgment of the Plan Administrator is otherwise
unable to apply such payment to his own interest and advantage, the Plan
Administrator in the exercise of its discretion may make any such payment in any
one or more of the following ways:  (a) directly to such person, (b) to his
legal guardian or conservator, or (c) to his spouse or to any person charged
with the legal duty of his support, to be expended for his benefit.  The
decision of the Plan Administrator will in each case be final and binding upon
all persons in interest.
 

 
6.8.  Underpayment or Overpayment of Benefits.  In the event that, through
misstatement or computation error, benefits are underpaid or overpaid, there is
no liability for any more than the correct benefit sums under the Plan. 
Overpayments may be deducted from future payments under the Plan, and
underpayments may be added to future payments under the Plan, subject to
applicable limitations under Section 409A of the Code.
 

 
6.9.  Inability to Locate Participant.  In the event that the Plan Administrator
is unable to locate a Participant or Beneficiary within two years following the
required payment date, the amount allocated to the Participant's Account shall
be forfeited.  If, after such forfeiture, the Participant or Beneficiary later
claims such benefit, such benefit shall be reinstated without interest or
earnings.

 
 
 
 
 
 
 
 
16

--------------------------------------------------------------------------------

 
ARTICLE 7
WITHDRAWALS
 
7.1.  Scheduled Withdrawals.
 

(a)
In the case of a Participant who has elected a Scheduled Withdrawal for a
distribution while still in the employ of the Company, such Participant shall
receive his Distributable Amount, but only with respect to those vested
deferrals and earnings thereon that have been elected by Participant to be
subject to the Scheduled Withdrawal in accordance with this Section 7.1(a) of
the Plan.  A Participant's Scheduled Withdrawal can be no earlier than two years
from the last day of the Plan Year for which Participant's deferrals are made. 
Any distribution made pursuant to a Scheduled Withdrawal shall be made in either
a lump‑sum payment or annual installment payments up to 5 years.  These payments
will be made in February of the year(s) selected.
 

(b)
A Participant may extend the Scheduled Withdrawal for any Plan Year, provided
such extension occurs at least one year before the Scheduled Withdrawal and is
for a period of not less than five years from the Scheduled Withdrawal.  In the
event a Participant separates from service with the Company prior to a Scheduled
Withdrawal for any reason, then the portion of Participant's Account associated
with a Scheduled Withdrawal that has not occurred prior to such separation,
shall be distributed, along with any remaining portion of the annual deferral
amount not subject to the Scheduled Withdrawal, in the form selected by the
Participant in accordance with Section 6.5.  If no such election was made under
Section 6.5 for such annual deferral amount, such Scheduled Withdrawal shall be
paid in a lump sum.
 

For purposes of Section 7.1, a Participant may only elect a Scheduled Withdrawal
for amounts included in Participant's Deferral Account and not for amounts
included in the Company Contribution Account.


 
7.2.  Hardship.  In the event of an unforeseeable financial emergency, a
Participant may make a written request to the Plan Administrator for a hardship
withdrawal from his Account.  For purposes of this Plan, an "unforeseeable
financial emergency" is defined as a severe financial hardship to the
Participant resulting from a sudden and unexpected illness or accident of the
Participant or a dependent (as such term is defined in Section 152(a) of the
Code) of the Participant, loss of the Participant's property due to casualty, or
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant.  The granting of a
Participant's request for a hardship withdrawal shall be left to the absolute
discretion of the Plan Administrator and the Plan Administrator may deny such
request even if an unforeseeable financial emergency clearly exists.  A request
for a hardship withdrawal must be made in writing at least 30 days in advance,
on a form provided by the Plan Administrator, and must be expressed as a
specific dollar amount.  The amount of a hardship withdrawal may not exceed the
lesser of the amount required to meet Participant's unforeseeable financial
emergency or Participant's vested Account balance.  A hardship withdrawal will
not be permitted to the extent that the hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise, liquidation of the
Participant's assets to the extent that such liquidation would not itself cause
a severe financial hardship, or by the cessation of Deferral Contributions.

 
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
 
7.3.  Acceleration of Benefits.  The Plan Administrator may accelerate the
distribution of a Participant's vested Account balance in order to (a) satisfy a
domestic relations order; (b) pay employment taxes on amounts deferred under the
Plan; (c) permit an automatic lump sum payment of not more than $10,000 upon the
termination of a Participant's entire interest in the Plan; or (d) any other
permitted acceleration under Section 409A of the Code and the regulations
thereof, including a Change of Control.  In the event an accelerated
distribution is requested by a Participant to satisfy a domestic relations
order, the Plan Administrator shall make payments to someone other than
Participant, as directed by the qualified domestic relations order.
 

 
7.4. Crediting of Withdrawals.  Withdrawals and other distributions shall be
charged pro rata to the Funds in which the Account of the Participant is
invested, pursuant to his designation under Sections 4.1 and 4.2 hereof.

 
 
 
 
 
 
18

--------------------------------------------------------------------------------

 
 
ARTICLE 8
ADMINISTRATION OF THE PLAN
 
8.1.  Adoption of Trust.  The Company may enter into a Trust Agreement with the
Trustee, to which the Company or any adopting Affiliate may, in its sole
discretion, contribute cash or other property to provide for the payment of
benefits under the Plan.  The provisions of the Plan shall govern the rights of
a Participant to receive distributions pursuant to the Plan.  The provisions of
the Trust Agreement shall govern the rights of the Company, adopting Affiliates,
Participants and the creditors of the Company and adopting Affiliates to the
assets transferred to the Trust Fund.  All obligations under the Plan may be
satisfied with Trust assets distributed pursuant to the terms of the Trust
Agreement, and any such distribution shall reduce the obligations under the
Plan.
 

 
8.2.  Powers of the Plan Administrator.
 

(a)
The Plan Administrator shall have the power and discretion to perform the
administrative duties described in this Plan or required for proper
administration of the Plan and shall have all powers necessary to enable it to
properly carry out such duties.  Without limiting the generality of the
foregoing, the Plan Administrator shall have the power and discretion to
construe and interpret this Plan, to hear and resolve claims relating to this
Plan, and to decide all questions and disputes arising under this Plan.  The
Plan Administrator shall determine, in its discretion, the status and rights of
a Participant, and the identity of the Beneficiary or Beneficiaries entitled to
receive any benefits payable hereunder on account of the death of a Participant.
 

(b)
Except as is otherwise provided hereunder, the Plan Administrator shall
determine the manner and time of payment of benefits under this Plan.  All
benefit disbursements by the Trustee shall be made upon the instructions of the
Plan Administrator.
 

(c)
The decision of the Plan Administrator upon all matters within the scope of its
authority shall be binding and conclusive upon all persons.
 

(d)
The Plan Administrator shall file all reports and forms lawfully required to be
filed by the Plan Administrator and shall distribute any forms, reports or
statements to be distributed to Participants and others.
 

(e)
The Plan Administrator shall keep itself advised with respect to the investment
of the Trust Fund and shall report to the Company regarding the investment and
reinvestment of the Trust Fund not less frequently than annually.

 
 
 
19

--------------------------------------------------------------------------------

 
 
 
8.3.  Creation of Committee.  The Compensation Committee may appoint a separate
committee to perform its duties as Plan Administrator by the adoption of
appropriate Compensation Committee Board of Directors resolutions.  The
committee must consist of at least two (2) members, and they shall hold office
during the pleasure of the Compensation Committee.  The committee members shall
serve without compensation but shall be reimbursed for all expenses by the
Company.  The committee shall conduct itself in accordance with the provisions
of this Article VIII.  The members of the committee may resign with 30 days
notice in writing to the Company and may be removed immediately at any time by
written notice from the Company.
 

 
8.4.  Chairman and Secretary.  The committee shall elect a chairman from among
its members and shall select a secretary who is not required to be a member of
the committee and who may be authorized to execute any document or documents on
behalf of the committee.  The secretary of the committee or his designee shall
record all acts and determinations of the committee and shall preserve and
retain custody of all such records, together with such other documents as may be
necessary for the administration of this Plan or as may be required by law.
 

 
8.5.  Appointment of Agents.  The committee may appoint such other agents, who
need not be members of the committee, as it may deem necessary for the effective
performance of its duties, whether ministerial or discretionary, as the
committee may deem expedient or appropriate.  The compensation of any agents who
are not employees of the Company shall be fixed by the committee within any
limitations set by the Board of Directors.
 

 
8.6.   Majority Vote and Execution of Instruments.  In all matters, questions
and decisions, the action of the committee shall be determined by a majority
vote of its members.  They may meet informally or take any ordinary action
without the necessity of meeting as a group.  All instruments executed by the
committee shall be executed by a majority of its members or by any member of the
committee designated to act on its behalf.
 

 
8.7.  Allocation of Responsibilities.  The committee may allocate
responsibilities among its members or designate other persons to act on its
behalf.  Any allocation or designation, however, must be set forth in writing
and must be retained in the permanent records of the committee.
 

8.8.
Conflict of Interest.  No member of the committee who is a Participant shall
take any part in any action in connection with his participation as an
individual.  Such action shall be voted or decided by the remaining members of
the committee.

 
 

 
 
 
20

--------------------------------------------------------------------------------

 
 
 
8.9.  Indemnity.  To the extent permitted by applicable state law, the Company
shall indemnify and hold harmless the Plan Administrator, the committee and each
member thereof, the Board of Directors, and any delegate of the committee or
Plan Administrator who is an employee of the Company against any and all
expenses, liabilities and claims, including legal fees to defend against such
liabilities and claims arising our of their discharge in good faith of
responsibilities under or incident to the Plan, other than expenses and
liabilities arising out of willful misconduct.  This indemnity shall not
preclude such further indemnities as may be available under insurance purchased
by the Company or provided by the Company under any bylaw, agreement or
otherwise, as such indemnities are permitted under state law.

 
 
 
 
 
 
 
 
21

--------------------------------------------------------------------------------

 
 
 
ARTICLE 9
ADOPTION OF PLAN BY AFFILIATES
The adoption of this Plan by any Affiliate shall not be effective without the
written consent of the Company.  Any adoption shall be evidenced by certified
copies of the resolution of the foregoing board of directors indicating the
adoption.  The resolution shall define the effective date for the purpose of the
Plan as adopted by the corporation or Affiliate.  Upon the adoption by any
Affiliate, the term "Company" shall include such Affiliate.
 
 
 
 
22

--------------------------------------------------------------------------------

 
 
ARTICLE 10
CLAIM REVIEW PROCEDURE
 
10.1.  Initial Claims.  A Participant or Beneficiary entitled to benefits need
not file a written claim to receive benefits.  If a Participant, Beneficiary or
any other person (all of whom are referred to in this Section as a "Claimant")
is dissatisfied with the determination of his benefits, eligibility,
participation or any other right or interest under this Plan, such person may
file a written statement setting forth the basis of the claim with the Plan
Administrator.  The Plan Administrator will notify the Claimant of the
disposition of the claim within 90 days after the request is filed with the Plan
Administrator.  The Plan Administrator may have an additional period of up to 90
days to decide the claim if the Plan Administrator determines that special
circumstances require an extension of time to decide the claim and the Plan
Administrator advises the Claimant in writing of the need for an extension
(including an explanation of the special circumstances requiring the extension)
and the date on which it expects to decide the claim.  If, following the review,
the claim is denied, in whole or in part, the notice of disposition shall set
forth:
 

(a)
the specific reason(s) for denial of the claim;
 

(b)
reference to the specific Plan provisions upon which the determination is based;
 

(c)
a description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why such material or
information is necessary; and
 

(d)
an explanation of the Plan's appeal procedures, and an explanation of the time
limits applicable to the Plan's appeal procedures.
 

 
10.2.  Appeal of Adverse Benefit Determination.
 

(a)
Within 60 days after receiving the written notice of the disposition of the
claim described in paragraph (a), the Claimant, or the Claimant's authorized
representative, may appeal such denied claim.  The Claimant may submit a written
statement of his claim (including any written comments, documents, records and
other information relating to the claim) and the reasons for granting the claim
to the Plan Administrator.  The Plan Administrator shall have the right to
request of and receive from the Claimant such additional information, documents
or other evidence as the Plan Administrator may reasonably require.  If the
Claimant does not request an appeal of the denied claim within 60 days after
receiving written notice of the disposition of the claim as described in
paragraph (a), the Claimant shall be deemed to have accepted the disposition of
the claim and such written disposition will be final and binding on the Claimant
and anyone claiming benefits through the Claimant, unless the Claimant shall
have been physically or mentally incapacitated so as to be unable to request
review within the 60‑day period.  The appeal shall take into account all
comments, documents, records and other information submitted by the Claimant
relating to the claim, without regard to whether such documents, records or
other information were submitted or considered in the initial benefit
determination or the initial review.

 
 
 
 
 
 
23

--------------------------------------------------------------------------------

 
 
(b)
A decision on appeal to the Plan Administrator shall be rendered in writing by
the Plan Administrator ordinarily not later than 60 days after the Claimant
requests review.  A written copy of the decision shall be delivered to the
Claimant.  If special circumstances require an extension of the ordinary period,
the Plan Administrator shall so notify the Claimant of the extension with such
notice containing an explanation of the special circumstances requiring the
extension and the date by which the Plan Administrator expects to render a
decision.  Any such extension shall not extend beyond 60 days after the ordinary
period.  The period of time within which a benefit determination on review is
required to be made shall begin at the time an appeal is filed in accordance
with the provisions of paragraph (b)(1) above, without regard to whether all the
information necessary to make a decision on appeal accompanies the filing.
 

If the appeal to the Plan Administrator is denied, in whole or in part, the
decision on appeal referred to in the first sentence of this paragraph (b) shall
set forth:


(1)
the specific reason(s) for denial of the claim;
 

(2)
reference to the specific Plan provisions upon which the determination is based;
 

(3)
a statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the Claimant's claim for benefits; and
 

(4)
a statement of the Claimant's right to bring a civil action.
 

 
10.3.  Right to Examine Plan Documents and to Submit Materials..  In connection
with the determination of a claim, or in connection with review of a denied
claim or appeal pursuant to this Section, the Claimant may examine this Plan and
any other pertinent documents generally available to Participants relating to
the claim and may submit written comments, documents, records and other
information relating to the claim for benefits.  The Claimant also will be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the Claimant's claim
for benefits with such relevance to be determined in accordance with
Section 10.4 (Relevance).

 
 
 
 
 
24

--------------------------------------------------------------------------------

 
 
10.4.  Relevance.  For purpose of this Section, documents, records, or other
information shall be considered "relevant" to a Claimant's claim for benefits if
such documents, records or other information:
 

(a)
were relied upon in making the benefit determination;
 

(b)
were submitted, considered, or generated in the course of making the benefit
determination, without regard to whether such documents, records or other
information were relied upon in making the benefit determination; or
 

(c)
demonstrate compliance with the administrative processes and safeguards required
pursuant to this Section regarding the making of the benefit determination.
 

 
10.5.  Decisions Final; Procedures Mandatory.  To the extent permitted by law, a
decision on review or appeal shall be binding and conclusive upon all persons
whomsoever.  To the extent permitted by law, completion of the claims procedures
described in this Section shall be a mandatory precondition that must be
complied with prior to commencement of a legal or equitable action in connection
with the Plan by a person claiming rights under the Plan or by another person
claiming rights through such a person.  The Plan Administrator may, in its sole
discretion, waive these procedures as a mandatory precondition to such an
action.
 

 
10.6.  Time for Filing Legal or Equitable Action.  Any legal or equitable action
filed in connection with the Plan by a person claiming rights under the Plan or
by another person claiming rights through such a person must be commenced not
later than the earlier of:  (1) the shortest applicable statute of limitations
provided by law; or 2 years from the date the written copy of the Plan
Administrator's decision on review is delivered to the Claimant in accordance
with Section 10.2 (Appeal of Adverse Benefit Determination).

 
 
 
 
 
 
 
25

--------------------------------------------------------------------------------

 
 
ARTICLE 11
LIMITATION OF RIGHTS, CONSTRUCTION
 
11.1.  Limitation of Rights.  Neither this Plan, any Trust Agreement, nor
membership in the Plan shall give any employee or other person any right except
to the extent that the right is specifically fixed under the terms of the Plan. 
The establishment of the Plan shall not be construed to give any individual a
right to be continued in the service of the Company or as interfering with the
right of the Company to terminate the service of any individual at any time.
 

 
11.2.  Construction.  The masculine gender, where appearing in the Plan, shall
include the feminine gender (and vice versa), and the singular shall include the
plural, unless the context clearly indicates to the contrary.  Headings and
subheadings are for the purpose of reference only and are not to be considered
in the construction of this Plan.  If any provision of this Plan is determined
to be for any reason invalid or unenforceable, the remaining provisions shall
continue in full force and effect.  All of the provisions of this Plan shall be
construed and enforced in accordance with the laws of the State of Utah.

 
 
 
 
 
 
 
26

--------------------------------------------------------------------------------

 
 
ARTICLE 12
LIMITATION ON ASSIGNMENT; PAYMENTS TO LEGALLY
INCOMPETENT DISTRIBUTEE
 
12.1.  Anti‑Alienation Clause.  No benefit which shall be payable under the Plan
to any person shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber, charge or
otherwise dispose of the same shall be void.  No benefit shall in any manner be
subject to the debts, contracts, liabilities, engagements or torts of any
person, nor shall it be subject to attachment or legal process for or against
any person, except to the extent as may be required by law.
 

 
12.2.  Permitted Arrangements.  Section 12.1 shall not preclude arrangements for
the withholding of taxes from benefit payments, arrangements for the recovery of
benefit overpayments, arrangements for the transfer of benefit rights to another
plan, or arrangements for direct deposit of benefit payments to an account in a
bank, savings and loan association or credit union (provided that such
arrangement is not part of an arrangement constituting an assignment or
alienation).  Additionally, Section 12.1 shall not preclude arrangements for the
distribution of the benefits of a Participant or Beneficiary pursuant to the
terms and provisions of a "domestic relations order" in accordance with such
procedures as may be established from time to time by the Plan Administrator.
 

 
12.3.  Payment to Minor or Incompetent.  Whenever any benefit which shall be
payable under the Plan is to be paid to or for the benefit of any person who is
then a minor or determined by the Plan Administrator to be incompetent by
qualified medical advice, the Plan Administrator need not require the
appointment of a guardian or custodian, but shall be authorized to cause the
same to be paid over to the person having custody of the minor or incompetent,
or to cause the same to be paid to the minor or incompetent without the
intervention of a guardian or custodian, or to cause the same to be paid to a
legal guardian or custodian of the minor or incompetent if one has been
appointed or to cause the same to be used for the benefit of the minor or
incompetent.

 
 
 
 
 
 
27

--------------------------------------------------------------------------------

 
 
ARTICLE 13
AMENDMENT, MERGER, AND TERMINATION
 
13.1.  Amendment.  The Company shall have the right at any time, by an
instrument in writing duly executed, acknowledged and delivered to the Plan
Administrator, to modify, alter or amend this Plan, in whole or in part,
prospectively or retroactively; provided, however, that the duties and
liabilities of the Plan Administrator and any Trustee hereunder shall not be
substantially increased without its written consent; and provided further that
the amendment shall not reduce any Participant's interest in the Plan,
calculated as of the date on which the amendment is adopted.  If the Plan is
amended by the Company after it is adopted by an Affiliate, unless otherwise
expressly provided, it shall be treated as so amended by such Affiliate without
the necessity of any action on the part of the Affiliate.  Any Affiliate or
other corporation adopting this Plan hereby delegates the authority to amend the
Plan to the Company.  An Affiliate or other corporation that has adopted this
Plan may terminate its future participation in the Plan at any time.
 

 
13.2.  Merger or Consolidation of Company.  The Plan shall not be automatically
terminated by the Company's acquisition by or merger into any other employer,
but the Plan shall be continued after such acquisition or merger if the
successor employer elects and agrees to continue the Plan.  All rights to amend,
modify, suspend, or terminate the Plan shall be transferred to the successor
employer, effective as of the date of the merger.
 

 
13.3.  Termination of Plan or Discontinuance of Contributions.  It is the
expectation of the Company that this Plan and the payment of contributions
hereunder will be continued indefinitely.  However, continuance of the Plan is
not assumed as a contractual obligation of the Company, and the right is
reserved at any time to terminate this Plan or to reduce, temporarily suspend or
discontinue contributions hereunder; provided, however, that the termination of
the Plan shall not adversely affect any Participant or Beneficiary who has
become entitled to the payment of any benefits under the Plan as of the date of
termination.  Section 409A of the Code generally prohibits the acceleration of
the payment of benefits under the Plan.  As a result, except as otherwise
permitted by Treasury Regulation Section 1.409A-3(j)(4)(ix), the termination of
this Plan may not result in the acceleration of any payment to any Participant
or Beneficiary.
 

 
13.4.  Limitation of Company's Liability.  The adoption of this Plan is strictly
a voluntary undertaking on the part of the Company and shall not be deemed to
constitute a contract between the Company and any employee or Participant or to
be consideration for, an inducement to, or a condition of the employment of any
employee.  A Participant, employee, or Beneficiary shall not have any right to
retirement or other benefits except to the extent provided herein.

 
 
 
 
 
28

--------------------------------------------------------------------------------

 
 
ARTICLE 14
GENERAL PROVISIONS
 
14.1. Status of Participants as Unsecured Creditors.  All benefits under the
Plan shall be the unsecured obligations of the Company as applicable, and,
except for those assets which may be placed in any Trust Fund established in
connection with this Plan, no assets will be placed in trust or otherwise
segregated from the general assets of the Company or each Company, as
applicable, for the payment of obligations hereunder.  To the extent that any
person acquires a right to receive payments hereunder, such right shall be no
greater than the right of any unsecured general creditor of the Company.
 

 
14.2.  Uniform Administration.  Whenever in the administration of the Plan any
action is required by the Plan Administrator, such action shall be uniform in
nature as applied to all persons similarly situated.
 

 
14.3.  Heirs and Successors.  All of the provisions of this Plan shall be
binding upon all persons who shall be entitled to any benefits hereunder, and
their heirs and legal representatives.
 

 
14.4.  Section 409A.  Under no circumstances may the time or schedule of any
payment made or benefit provided pursuant to this Plan be accelerated or subject
to a further deferral except as otherwise permitted or required pursuant to
regulations and other guidance issued pursuant to Section 409A of the Code and
the provisions of this Plan.  If a payment is not made due to a dispute with
respect to such payment, the payment may be delayed in accordance with Treasury
Regulation Section 1.409A-3(g).  If the Company fails to make any payment under
this Plan, either intentionally or unintentionally, within the time period
specified in the Plan, but the payment is made within the same calendar year,
such payment will be treated as made within the time period specified in the
Plan pursuant to Treasury Regulation Section 1.409A-3(d).  This Plan shall be
operated in compliance with Section 409A of the Code and each provision of the
Plan shall be interpreted, to the extent possible, to comply with Section 409A
of the Code.  Nevertheless, the Company cannot, and does not, guarantee any
particular tax effect or treatment of the amounts due under the Plan. Except for
the Company's responsibility to withhold applicable income and employment taxes
from compensation paid or provided to the Participants, the Company will not be
responsible for the payment of any applicable taxes on compensation paid or
provided to any Participant.

 
 
 
 
 
 
 
 
29

--------------------------------------------------------------------------------

 
 
To signify its adoption of this Plan document, the Company has caused this Plan
document to be executed by a duly authorized officer of the Company on this 1st
day of January 2015.


NU SKIN ENTERPRISES, INC.




/s/  M. Truman Hunt
By:  M. Truman Hunt
Its:  CEO
 
 
30

--------------------------------------------------------------------------------

 
SCHEDULE A
Nu Skin International, Inc. Deferred Compensation Plan (Adams, Mark)
Nu Skin International, Inc. Deferred Compensation Plan (Allen, Charles)
Deferred Compensation Plan (New Participant Form) (Averett, Claire)
Deferred Compensation Plan 2004b (Averett, Claire)
Nu Skin International, Inc. Deferred Compensation Plan (Bush, Lori)
Deferred Compensation Plan 2004b (Bush, Lori)
Nu Skin International, Inc. Deferred Compensation Plan (Cerqueira, Luiz)
Nu Skin International, Inc. Deferred Compensation Plan (Chang, Joseph)
Deferred Compensation Plan 2004b (Chang, Joseph)
Deferred Compensation Plan (New Participant Form) (Chard, Dan)
Nu Skin International, Inc. Deferred Compensation Plan (Conlee, Robert)
Nu Skin International, Inc. Deferred Compensation Plan (Dorny, Matt)
Deferred Compensation Plan (New Participant Form) (Durrant, Jodi)
Nu Skin International, Inc. Deferred Compensation Plan (Ford, Joe)
Nu Skin International, Inc. Deferred Compensation Plan (Fralick, John)
Nu Skin International, Inc. Deferred Compensation Plan (Frary, Jim)
Deferred Compensation Plan (New Participant Form) (Garrett, Gary)
Deferred Compensation Plan (New Participant Form) (Hartvigsen, Rich)
Deferred Compensation Plan 2004b (Hartvigsen, Rich)
Deferred Compensation Plan (New Participant Form) (Henderson, Sid)
SA-1
 

--------------------------------------------------------------------------------

 
 
Deferred Compensation Plan 2004b (Henderson, Sid)
Deferred Compensation Plan (New Participant Form) (Howe, Keith)
Nu Skin International, Inc. Deferred Compensation Plan (Hunt, Truman)
Deferred Compensation Plan (New Participant Form) (King, Richard)
Deferred Compensation Plan 2004b (King, Richard)
Deferred Compensation Plan (New Participant Form) (Lindley, Corey)
Nu Skin International, Inc. Deferred Compensation Plan (Lords, Brian)
Deferred Compensation Plan (New Participant Form) (MacFarlene, Larry V.)
Nu Skin International, Inc. Deferred Compensation Plan (Mangum, Bart)
Deferred Compensation Plan (New Participant Form) (Messick, Owen)
Deferred Compensation Plan (New Participant Form) (Morris, Brad)
Nu Skin International, Inc. Deferred Compensation Plan (Nielson, Chris)
Nu Skin International, Inc. Deferred Compensation Plan (Nelson, Brett)
Nu Skin International, Inc. Deferred Compensation Plan (Peterson, Jack)
Deferred Compensation Plan (New Participant Form) (Schultz, Tom)
Deferred Compensation Plan (New Participant Form) (Schwerdt, Scott)
Nu Skin International, Inc. Deferred Compensation Plan (Smidt, Carsten)
Deferred Compensation Plan (New Participant Form) (Smith, Michael)
Nu Skin International, Inc. Deferred Compensation Plan (Thibaudeau, Elizabeth)
Nu Skin International, Inc. Deferred Compensation Plan (Treharne, Alex)
Deferred Compensation Plan (New Participant Form) (Van Pelt, Dane)
Deferred Compensation Plan 2004b (Van Pelt, Dane)
SA-2

--------------------------------------------------------------------------------

 
 
 
Nu Skin International, Inc. Deferred Compensation Plan (Wayment, Brad)
Deferred Compensation Plan (New Participant Form) (Wolfert, Mark)
Nu Skin International, Inc. Deferred Compensation Plan (Wood, Ritch)
Nu Skin International, Inc. Deferred Compensation Plan (Young, Rob)
 
 
 
 
 
 
 
SA-3


